Citation Nr: 0416611	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the overpayment of Department of Veterans Affairs 
compensation benefits in the amount of $816.00 was properly 
created.

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $816.00.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from November 1975 to January 
1980 and from April 1985 to June 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which retroactively 
reduced the payment of the veteran's Department of Veterans 
Affairs (VA) compensation benefits for the period between 
August 1, 2001, and March 31, 2002, based upon his receipt of 
military retirement pay.  In July 2002, the veteran was 
informed in writing of an overpayment of VA compensation 
benefits in the amount of $816.00 and his appellate and 
waiver rights.  In July 2002, the veteran submitted both a 
notice of disagreement with the creation of the overpayment 
of VA compensation benefits in the amount of $816.00 and a 
request for waiver of recovery of the overpayment.  

In August 2002, the RO's Committee on Waivers and Compromises 
(Committee) denied waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $816.00.  In August 
2002, the veteran submitted a notice of disagreement with the 
denial of his waiver request.  In December 2002, the RO 
issued a statement of the case (SOC) to the veteran and his 
accredited representative which addressed solely the waiver 
issue.  In May 2003, the veteran submitted an Appeal to the 
Board (VA Form 9) from the denial of waiver of recovery of 
the overpayment in the calculated amount.  The veteran has 
been represented throughout this appeal by the Fleet Reserve 
Association.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  

The Board observes that the veteran submitted a May 2003 
substantive appeal from the March 2002 rating decision 
assigning initial noncompensable evaluations for his left 
(minor) shoulder separation residuals and bilateral hearing 
loss disability with bilateral stapedectomy residuals (the 
statement of the case was issued in November 2002).  The 
veteran's substantive appeal is untimely.  38 C.F.R. § 20.302 
(2003).  Therefore, the issues are not before the Board for 
appellate review and will not be addressed below.  


REMAND

In a July 2002 written statement, the veteran requested a 
hearing conducted at the RO.  In his May 2003 Appeal to the 
Board (VA Form 9), the veteran clarified that he did not want 
a Board hearing.  Therefore, the Board construes the 
veteran's hearing request as a request for a hearing before a 
VA hearing officer.  The requested hearing has not been 
scheduled.  

The veteran advances on appeal that the alleged overpayment 
of VA compensation benefits in the amount of $816.00 was not 
properly created and any valid debt should be waived.  The 
United States Court of Appeals for Veterans Claims (Court) 
has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment of VA compensation 
benefits in the amount of $816.00.  The RO has not issued a 
SOC or a supplement statement of the case (SSOC) which 
addresses that issue.  The Court has directed that where a 
veteran has submitted a timely 


notice of disagreement with an adverse decision and the RO 
has not subsequently issued a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for the requested hearing before a VA 
hearing officer.  

2.  The RO should then issue a SSOC to 
the veteran and his accredited 
representative which contains a full and 
complete discussion of (1) whether the 
overpayment of VA compensation benefits 
in the amount of $816.00 was properly 
created; (2) the veteran's entitlement to 
waiver of recovery of the overpayment of 
VA compensation benefits; and (3) all 
applicable laws and regulations.  
Specifically, the SSOC should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
veteran.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
	(CONTINUED ON NEXT PAGE)



Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


